Citation Nr: 1726466	
Decision Date: 07/11/17    Archive Date: 07/20/17

DOCKET NO.  10-27 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a compensable evaluation for hemorrhoids.

2.  Entitlement to service connection for vocal cord polyps, to include as due to an undiagnosed illness.

3.  Entitlement to service connection for bilateral carpal tunnel syndrome.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Rideout-Davidson, Counsel


INTRODUCTION

The Veteran served in the New York Army National Guard and had a period of
active duty for training from March 1978 to July 1978.  He also had a period of
active duty in the Army from October 1978 to October 1982.  He thereafter served
in the District of Columbia Army National Guard and had a period of active duty
from January 1991 to July 1991.  Service treatment records show service in Saudi Arabia from February 1991 to June 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

The Veteran testified at a hearing before the undersigned Veterans Law Judge in Washington, D.C. in August 2015.  A transcript of that hearing has been associated with the claims file.
 
This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  
 
The issue of entitlement to service connection for bilateral carpal tunnel syndrome is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1.  The Veteran's hemorrhoids are not large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences; or, with persistent bleeding and with secondary anemia, or with fissures.

2.  The Veteran served in the Southwest Asia theater of operations during the Persian Gulf War.

 3. The Veteran's vocal cord polyps are a diagnosed illness.  They did not manifest in service and are not otherwise related to his military service.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for hemorrhoids have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.114, Diagnostic Code 7336 (2016).

2.  The Veteran's vocal cord polyps were not incurred in active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran nor his representative have raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).


I.  Hemorrhoids

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.

While a veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The United States Court of Appeals for Veterans Claims (Court) has held that, in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

In this case, the Veteran contends that he is entitled to an increased evaluation for his service-connected hemorrhoids.  He is currently assigned a noncompensable evaluation pursuant to 38 C.F.R. § 4.114, Diagnostic Code 7336.  Under Diagnostic Code 7336, a noncompensable evaluation is assigned for mild or moderate external or internal hemorrhoids.  A 10 percent evaluation is contemplated for hemorrhoids that are large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences.  A 20 percent evaluation is warranted for hemorrhoids with persistent bleeding and with secondary anemia, or with fissures.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to a compensable evaluation for his hemorrhoids.

The evidence shows that the Veteran reported experiencing blood in his stool two to five times per month in June 2009.  He also noted that he had had polyps removed and reported blood in his stool three times that week.

The Veteran was afforded a VA examination in July 2009 during which he reported having progressive hemorrhoids with episodes of bleeding.  He indicated that he was taking Metamucil with some improvement of his symptoms.  He also reported having frequent rectal bleeding, anal itching, burning, diarrhea, difficulty passing stool, and pain.  The VA examiner indicated that there was no history of thrombosis, no fecal incontinence, and no discharge.  Upon examination, the examiner found internal and external hemorrhoids, each measuring 2 millimeters.  There was no evidence of prolapse, thrombosis, bleeding, fissures, or excessive redundant tissue.  The examiner also noted that, in March 2006, the Veteran's private doctor had performed a colonoscopy, which had found small grade I internal hemorrhoids.

In a January 2010 statement, the Veteran reported that he was using suppositories for the rectal bleeding that he was experiencing.

The Veteran was seen by a private doctor in July 2010 for very hard stool with very painful, recurrent hemorrhoids.  The provider noted the presence of large resolving hemorrhoids with no clots and prescribed sitz baths and medication.

A colonoscopy in July 2012 revealed a small polyp, and internal hemorrhoids were reported, but a description or size of the hemorrhoids was not provided in that report.

The Veteran reported anal itching and bleeding at a medical visit in December 2013, but there was no description of the Veteran's hemorrhoids at that time.  Medical records dated in July 2014 also note blood in the Veteran's stool and the presence of hemorrhoids, but no further information is provided.

The Veteran was provided another VA examination for his hemorrhoids in July 2014.  At that time, he reported the presence of both internal and external hemorrhoids and constant red blood in his stools.  He indicated that he was using steroid cream as prescribed.  The examiner noted that a recent colonoscopy had shown internal and external hemorrhoids. The examiner stated that the Veteran's hemorrhoids were mild or moderate, based upon a 2012 colonoscopy, but he did not examine the Veteran at that time.

At his August 2015 hearing, the Veteran offered testimony with regard to his hemorrhoids.  He stated that the hemorrhoids caused him pain, that he had periodic protrusions, and that he was continuing to experience blood in his stool two or three times per week.  He also reported using suppositories.   However, the Veteran indicated that he had not experienced an iron deficiency or anemia as a result of his hemorrhoids.  He also testified that the disability did not affect his activities or require dietary restrictions.

The Veteran was diagnosed with an unspecified GI hemorrhage in November 2015.

A colonoscopy was performed in January 2016, and the results revealed three small polyps, which were removed, as well as small grade I hemorrhoids.  

The Veteran was afforded another VA examination in July 2016 at which time he was diagnosed with external and internal hemorrhoids.  He reported that he sometimes bled from the rectal area and noted that he was using daily suppositories for the condition.  Following an examination, the July 2016 VA examiner stated that the Veteran's hemorrhoids were mild or moderate.  In support of that opinion, the examiner stated that a 2016 colonoscopy had found small grade I internal hemorrhoids, and the rectal examination performed at the July 2016 examination found one or two quite small and nontender internal hemorrhoids with no bleeding and no thrombosis.  There were no fissures, external hemorrhoids, redundant tissue, or other abnormality found at that time.  The examiner also noted that he had considered the Veteran's testimony regarding rectal bleeding several times per week in his characterization of the hemorrhoids, but found that the bleeding had not been significant, as the Veteran's blood counts from 1999, 2012, 2014, 2015, and 2016 were all normal.  The Veteran also had normal iron studies performed in 1999.  The examiner further noted that there was no indication that the Veteran had been anemic at any time, despite a few instances of mildly low mean corpuscular hemoglobin values.  There was also no diagnosis of fissures.  The examiner indicated that the only gastrointestinal hemorrhage reported was noted in a private gastrointestinal doctor's medical records following a report of bright red blood in the stool.  The VA examiner opined that the gastrointestinal hemorrhage was not significant because it did not cause any drop in hemoglobin or hematocrit.

After review of the evidence of record, the Board finds that an increased evaluation for hemorrhoids is not warranted.  The Veteran's medical records predominantly document the presence of small hemorrhoids or mild/moderate hemorrhoids.  There is one single notation describing a large hemorrhoid by the Veteran's private doctor in July 2010; however, that hemorrhoid was noted to be resolving.  Thus, the hemorrhoid was not irreducible.  The evidence of record also does not show evidence of thrombotic hemorrhoids or excessive redundant tissue at any time.  As such, in reviewing the medical evidence as a whole, the Board finds that recurrent mild or moderate hemorrhoids, with one single notation of a large resolving hemorrhoid, with no additional symptoms, does not more nearly approximate the criteria for a 10 percent rating. 

Moreover, the evidence does not show that the Veteran has persistent bleeding with secondary anemia or fissures.  In this regard, the VA treatment records show that the Veteran has blood in his stool; however, there is no indication that he has secondary anemia.  The July 2016 VA examiner specifically noted that the Veteran did not have anemia, which is consistent with the Veteran's VA treatment records and the Veteran's hearing testimony.  Th Thus, while the Veteran has certainly indicated that he has frequent rectal bleeding, even assuming that the bleeding was due to the hemorrhoids alone, there is simply no evidence of secondary anemia or fissures.  As such, the symptoms of the hemorrhoids also do not more nearly approximate the criteria for a 20 percent evaluation.

Therefore, the Board finds that the weight of the evidence is against a higher evaluation for the Veteran's hemorrhoids.  As such, the benefit-of-the-doubt rule does not apply, and the claim is denied.  Gilbert, 1 Vet. App. 49 (1990).


II.  Vocal Cord Polyps

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

The term "chronic disease," whether as manifest during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 U.S.C.A. § 1101  and 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In this case, the Veteran's service treatment records indicate that he served in Southwest Asia from February 1991 to June 1991.  Service connection for chronic, undiagnosed illness (or a medically unexplained chronic multi-symptom illness such as fibromyalgia, chronic fatigue syndrome, or functional gastrointestinal disorders) arising from service in Southwest Asia during the Gulf War may be established under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.

Under those provisions, service connection may be established for objective indications of a chronic disability resulting from an undiagnosed illness or illnesses, provided that such disability (1) became manifest in service on active duty in the Armed Forces in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016; and (2) by history, physical examination, and laboratory tests cannot be attributed to a known clinical diagnosis.  To fulfill the requirement of chronicity, the illness must have persisted for six months.  38 U.S.C.A. § 1117, 38 C.F.R. § 3.317.

Signs or symptoms which may be manifestations of undiagnosed illness include, but are not limited to: fatigue, signs or symptoms involving skin, headache, muscle pain, joint pain, neurologic signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system (upper or lower), sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, and menstrual disorders.  38 C.F.R. § 3.317 (b).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

In this case, the Veteran's service treatment records show that the Veteran did not have vocal cord polyps upon entry to service.  Indeed, there was no diagnosis at the time of his July 1978 entrance examination.  

The Veteran later sought treatment for a sore throat in September 1982.  His records also document exposure to oil fumes from February 1991 to June 1991.  The Veteran reported having a cough at an appointment in May 1991.  He also reported around that time that he worked where toxic waste was burnt every day and noted that he had been exposed to burning chemicals on an occupational hazard form in June 1991.  A cough was again noted at an appointment in June 1991.  At that time, the Veteran stated that he had a nonproductive cough, which he felt was due to exposure to smoke.  The assessment at that time was cough, nonproductive, which was environmental and had resolved.

The Veteran later reported hoarseness, losing his voice, and/or laryngitis at several medical appointments following his active duty service, to include during several medical appointments in July 1997 and August 1997.  His medical providers raised the possibly of allergies or postnasal drip.  At an appointment in August 1997, the Veteran's medical provider noted the presence of a small cystic lesion on the left true vocal cord with some inflammation of the laryngeal mucosa and diagnosed him with laryngitis with a small vocal cord lesion.  The lesion was removed in a laser excision procedure performed in October 1997, and shortly thereafter, the Veteran's medical records indicate a medical history of a vocal cord polyp.

The Veteran was afforded a VA examination in August 1998 at which time he reported losing his voice intermittently after leaving the Persian Gulf.  He also stated that a benign polyp was removed from his vocal cord in October 1997.  After an examination, the examiner noted that the voice problem has been adequately resolved by removing the vocal cord polyp.

The Veteran was later provided a VA examination to evaluate his symptoms of an undiagnosed illness in August 1999.  At that examination, he reported that he was exposed to constant smoke from oil fumes.  He also stated that they burned everything from oil to feces and reported that he had experienced nosebleeds, a dry cough, and a sore throat as a result of that exposure.  The Veteran was diagnosed with smoke inhalation secondary to inhalation of smoke, oil fumes, etc. in Saudi Arabia in 1991 and status post polyp removal of the vocal cord in 1997.

At a medical appointment with his private doctor, Dr. G.S. (initials used to protect privacy), the Veteran reported experiencing congestion in the throat and chest and a feeling like he had a lump in his throat.  

The Veteran reported having a sore throat and congestion at a December 2002 appointment with Dr. S.S., and he was diagnosed with acute sinusitis at that time.  The Veteran also complained of a sore throat, cough, and five-day day history of upper respiratory congestion at a November 2004 appointment with Dr. S.S.  He was diagnosed with mild laryngitis, acute pharyngitis. and nasal congestion with cough.

The Veteran was also diagnosed with allergic rhinitis after reports of a persistent sore throat at an October 2006 appointment with Dr. P.S.

At an appointment with J.C.L. in July 2008, the Veteran reported experiencing hoarseness and drainage for about two months.  A past medical history of polyps was noted, and the Veteran reported that the symptoms he was experiencing in July 2008 felt very similar to those he experienced at the time of his vocal cord polyp diagnosis.  However, an ear, nose and throat evaluation was unremarkable.

The Veteran was afforded another VA examination for his vocal cord polyp disorder in July 2014.  The examiner noted the past medical history of a vocal cord polyp with removal.  He stated that a left vocal cord polyp is a disease with a clear and specific etiology and diagnosis.  He also opined that the vocal cord polyp was less likely related to service because the Veteran was in Southwest Asia for six months and medical literature indicates that vocal cord polyps are the manifestation of chronic vocal fold irritation.  Thus, it was less likely as not that six months of exposure in service could have caused the vocal cord polyp.

In September 2015, the Veteran was seen by his private doctor who noted that the Veteran was experiencing hoarseness as a result of his gastroesophageal reflux disease (GERD) diagnosis.  Additional testing performed in October 2015 revealed a normal esophagram with no mass or lesions found.  The Veteran again reported hoarseness and a feeling of something in his throat at an appointment later in October 2015.  An examination at that time revealed mild edema of the true vocal cords, and the Veteran was diagnosed with laryngopharyngeal reflux.

The Veteran was provided an additional VA examination in July 2016 during which he reported that his voice had recently been hoarse, which he felt was due to vocal cord polyps.  However, the examiner noted that the Veteran had recently been seen by an ear, nose, and throat doctor at which time vocal cord edema had been found, but there was no recurrence of his polyps.  The examiner also noted that the private doctor had attributed the hoarseness to laryngopharyngeal reflux.  After an evaluation, the examiner opined that the vocal cord polyp disorder was less likely than not incurred in or caused by service.  In support of that opinion, he first noted that the Veteran did not have a current vocal cord polyp disorder.  Instead, he reported that the Veteran's symptoms had been diagnosed as laryngopharyngeal reflux.  He also observed that the Veteran was not service-connected for GERD, which appeared to be the cause of the mild vocal cord edema.  He noted that the Veteran did have a history of vocal cord polyps, but they were removed.  The VA examiner also stated that he had found no sign or symptom of this condition while the Veteran was on active duty.  Further, he opined that the Veteran was not service-connected for any condition that would cause vocal cord polyps.  Finally, the examiner found that the etiology of vocal cord polyps would include vocal abuse, tobacco abuse, gastroesophageal reflux, and hypothyroidism.

The Board finds that the most probative evidence weighs against a finding that the Veteran's vocal cord polyp disorder was related to his military service, to include the environmental exposures therein.  First, the July 2014 VA examiner found that vocal cord polyps are a disease with clear etiology and diagnosis.  Thus, the Veteran is not entitled to service connection for an undiagnosed illness.  The July 2014 VA examiner also indicated that medical literature did not support a causal connection between the Veteran's environmental exposures in service and his polyps, as six months of exposure would not cause a manifestation of chronic vocal fold irritation.  Second, the Board notes that the Veteran's private doctor opined that his current hoarseness was due to his GERD, which is not a service-connected disorder.  Third, after reviewing the claims file and performing a physical examination, the July 2016 VA examiner determined that the Veteran did not show signs or symptoms of vocal cord polyps while in service.  He also noted that the Veteran's private doctor had attributed his current symptoms of hoarseness and mild edema of the vocal cords, to his GERD.  He opined that the etiology of vocal cord polyps would include vocal abuse, tobacco abuse, gastroesophageal reflux, and hypothyroidism.  Therefore, the Board finds that the Veteran is not entitled to service connection for his vocal cord disorder.

The Board notes that the Veteran has asserted that his vocal cord polyps were the result of exposure to smoke while in service.  He is certainly competent to report his experience and symptoms in service and thereafter.  Lay persons may provide competent testimony as to observable symptoms and manifestations of a disorder.  Jones v. Brown, 7 Vet. App. 134, 137 (1994); Layno v. Brown, 6 Vet. App. 465, 469 (1994); Barr v. Nicholson, 21 Vet. App. 303 (2007); Buchanan v. Nicolson, 451 F.3d 1331 (Fed. Cir. 2006).  A veteran can attest to factual matters of which he has or had first-hand knowledge, e.g., experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005). 

Nevertheless, the Board finds that the July 2014 and July 2016 VA examiners' opinions are more probative in assessing whether the Veteran's vocal cord polyps developed as a result of environmental exposure.  Their opinions were based on review of the claims file, including the Veteran's lay statements and medical records, as well as on a physical examination.  The July 2014 VA examiner also cited to medical literature, and both examiners relied on their own medical training, knowledge, and experience.

For the reasons outlined above, the Board concludes that the weight of the evidence is against a finding of entitlement to service connection for vocal cord polyps.  As such, the benefit-of-the-doubt rule does not apply, and the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A compensable evaluation for hemorrhoids is denied.

Service connection for vocal cord polyps is denied.


REMAND

The Veteran was afforded a VA examination in July 2016 in connection with his claim for service connection for bilateral carpal tunnel syndrome.  Although the examiner did provide a nexus opinion, he did not address the Veteran's assertion that he began experiencing pain in service due to frequent lifting of ammunition, as the Board had directed in the prior remand.  Thus, in order to ensure compliance with the remand directives, the Board finds that an additional medical opinion is needed. Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for bilateral carpal tunnel disorder.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

Any outstanding VA medical records should also be obtained and associated with the claims file.

2.  After the above development has been completed, the AOJ should refer the Veteran's claims folder to the July 2016 VA examiner or, if he is unavailable, to another suitably qualified VA examiner for a clarifying medical opinion regarding the Veteran's bilateral carpal tunnel disorder.  An actual examination should only be provided if deemed necessary by the VA examiner.

The examiner should note that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

The examiner should opine as to whether it is at least as likely as not that the Veteran has a current bilateral carpal tunnel disorder that is causally or etiologically related to his military service, to include any injury or symptomatology therein.  

In so doing, he or she should address the Veteran's assertion that he began experiencing wrist pain in service due to frequent lifting of ammunition.   

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

3.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.

4.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of the additional evidence.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  
 
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


